—In an action, inter alia, to recover damages for breach of a shareholders’ agreement, the plaintiff appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated March 17, 1999, which, inter alia, denied his motion to vacate the dismissal of the complaint upon his default in proceeding with the trial.
Ordered that the order is affirmed, with costs.
To vacate a default, a plaintiff must demonstrate a reasonable excuse for his failure to proceed, a meritorious claim, and a defense to counterclaims (see generally, Fidelity & Deposit Co. v Anderson & Co., 60 NY2d 693; Berra v Mughal, 228 AD2d 401). The plaintiff failed to establish these elements. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.